     Case 9:18-cv-01161-GTS-TWD Document 46 Filed 09/09/19 Page 1 of 25



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RIGER MAYANDUENAS1,

                                         Plaintiff,
        v.                                                                        9:18-CV-1161
                                                                                  (GTS/TWD)

N.A. HARRIMAN, et al.,

                                         Defendants.


APPEARANCES:

RIGER MAYANDUENAS
Plaintiff, Pro se
15-R-1240
(last known address)
Attica Correctional Facility
Box 149
Attica, NY 14011

HON. LETITIA JAMES                                                KONSTANDINOS D. LERIS, ESQ.
New York State Attorney General - Albany
The Capitol
Albany, NY 12224
Attorney for Defendant

THÉRÈSE WILEY DANCKS
United States Magistrate Judge

                                  REPORT AND RECOMMENDATION

I.      INTRODUCTION



        1
                  In the original Complaint, Plaintiff was identified as Mayan Duenas Riger. See generally, Compl.
In the Amended Complaint, Plaintiff is identified as Riger Mayanduenas. See generally, Am. Compl. Plaintiff is
identified on the on the New York State Department of Corrections and Community Supervision's ("DOCCS")
website as Riger Mayanduena with assigned Department ID Number ("DIN"): 15-R-1240. See
http://nysdoccslookup.doccs.ny.gov (last visited Sept. 9, 2019).

                                                        1
      Case 9:18-cv-01161-GTS-TWD Document 46 Filed 09/09/19 Page 2 of 25



        Pro se plaintiff Riger Mayanduenas ("Plaintiff"), a former New York State prison

inmate, whose address is not currently known to the court, commenced this civil rights action

asserting claims arising out of his confinement at Clinton Correctional Facility ("Clinton C.F.").

On May 21, 2019, Plaintiff filed a "Statement of Release" advising the Court that he was

released from the custody of the New York State Department of Corrections and Community

Supervision ("DOCCS"), but failed to provide notification of his current address to both the

Court and Defendants' counsel. Dkt. No. 38. Because Plaintif f has failed to comply with the

Court's requirement that he notify the court of his further change of address, I recommend

that this action be dismissed.

II.     BACKGROUND

        On September 26, 2018, Plaintiff commenced this action by filing a Complaint with an

application to proceed in forma pauperis. Dkt. No. 1 ("Compl.") and Dkt. No. 2 ("IFP

Application"). At the time he filed the Complaint, Plaintiff was confined at Attica Correctional

Facility ("Attica C.F."). Compl. at 2. In a Decision and Order filed on October 26, 2018 (the

"October Order"), the Court granted Plaintiff's IFP Application and reviewed the sufficiency of

the Complaint in accordance with 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A. See Dkt. No.

5. On the basis of that review, the Court found that the Eighth Amendment claims against

defendants Officer Bigelow ("Bigelow"), C.O. Doe #1, C.O. Doe #2, and Sergeant Doe

survived review and required a response. Id. at 8. The Court advised Plaintiff that the U.S.

Marshal Service could not effect service upon an unidentified defendant and directed Plaintiff

to take reasonable steps to identify the Doe defendants. Id. at 12. A summons was issued

for Bigelow and, on November 26, 2018, Bigelow filed an acknowledgment of service. Dkt.



                                                2
   Case 9:18-cv-01161-GTS-TWD Document 46 Filed 09/09/19 Page 3 of 25



Nos. 6 and 7.

      On December 3, 2018, Plaintiff filed an Amended Complaint identifying the Doe

defendants. Dkt. No. 9 ("Am. Compl."). In a Decision and Order filed on January 22, 2019

(the "January Order"), the Court accepted the amended pleading and directed a response to

the Eighth Amendment excessive force claims against Bigelow, C.O. Fuller, C.O. Jason

Burdo, and C.O. Maurer and Eighth Amendment failure-to-protect claims against Nurse

Administrator Harriman and Sergeant Dixon. See Dkt. No. 12. On January 29, 2019,

summonses were issued to Fuller, Burdo, Maurer, Harriman, and Dixon. Dkt. No. 13.

      On February 5, 2019, Defendants filed a motion for summary judgment, in lieu of

answering Plaintiff's Amended Complaint, seeking dismissal on the ground that Plaintiff failed

to exhaust his administrative remedies. Dkt. No. 14. On March 15, 2019, Plaintif f opposed

the motion. Dkt. No. 27.

      On May 17, 2019, Plaintiff filed a letter advising of his pending release from DOCCS'

custody on May 21, 2019. Dkt. No. 34. On May 21, 2019, the Court issued an Order and

Report-Recommendation recommending that Defendants' motion for summary judgment be

denied. Dkt. No. 36. On the same day, the Court served the Order and Report-

Recommendation on Plaintiff, via regular mail, at Attica C.F. Id.

      On May 23, 2019, the Court received Plaintiff's "Statement of Release," postmarked

from Attica C.F. on May 21, 2019. Dkt. No. 37.

      On June 10, 2019, the Order and Report-Recom mendation mailed to Plaintiff on May

21, 2019 was returned to the Court as undeliverable. Dkt. No. 40. The envelope was

marked "Return to Sender - Released". Id.

      In a Decision and Order dated August 22, 2019 (the "August Order"), the Court

                                              3
       Case 9:18-cv-01161-GTS-TWD Document 46 Filed 09/09/19 Page 4 of 25



accepted and adopted the Order and Report-Recom mendation, in its entirety. Dkt. No. 41.

On August 22, 2019, the Court attempted to mail a copy of the Decision and Order to Plaintiff

at Attica C.F. Dkt. No. 41. On September 3, 2019, that mailing was returned to the Court as

"Return to Sender - Released." Dkt. No. 45.

III.     DISCUSSION

         Rule 41(b) of the Federal Rules of Civil Procedure provides that a court may, in its

discretion, order dismissal of an action based on a plaintiff's failure to prosecute or comply

with an order of the court. Fed. R. Civ. P. 41(b); Baptiste v. Sommers, 768 F.3d 212, 216 (2d

Cir. 2014). This power to dismiss may be exercised when necessary to "achieve the orderly

and expeditious disposition of cases." See Freeman v. Lundrigan, No. 95-CV-1190, 1996

WL 481534, at *1 (N.D.N.Y. Aug. 22, 1996) (Pooler, J.). Even though Rule 41(b) speaks

only of a dismissal on a motion by defendant, courts have recognized that the rule does not

abrogate a district court’s inherent power to dismiss a complaint, sua sponte, for failure to

prosecute. See Saylor v. Bastedo, 623 F.2d 230, 238-39 (2d Cir. 1980).

         It is also well-settled that the term "these rules" in Fed. C. Civ. P. 41(b) refers not only

to the Federal Rules of Civil Procedure, but also to the local rules of practice for a district

court. See Tylicki v. Ryan, 244 F.R.D. 146, 147 (N.D.N.Y. 2006). N.D.N.Y. L.R. 41.2(b)

provides that failure to notify the court of a change of address in accordance with Local Rule

10.1(c)(2) "may result in dismissal of any pending action." See, e.g., Benitez v. Taylor,

9:130-CV-1404 (TJM/CFH), 2014 WL 7151607, at * 2 (N.D.N.Y. Dec. 15, 2014) (failure to

notify the court of current address grounds for dismissal); Dansby v. Albany Cnty. Corr.

Facility, No. 6:95-CV-1525 (RSP/RWS). 1996 WL 172699, at * 1 (N.D.N.Y. April 10, 1996)



                                                   4
    Case 9:18-cv-01161-GTS-TWD Document 46 Filed 09/09/19 Page 5 of 25



("It is neither feasible nor legally required that the clerks of the district court undertake

independently to maintain current addresses on all parties to pending actions. It is

incumbent upon litigants to inform the clerk of address changes. . . . In addition to keeping

the clerk informed of any change of address, parties are obliged to make timely status

inquiries. Address changed normally would be reflected by those inquiries if made in

writing.") (quoting Perkins v. King, No. 84-3310, 759 F.2d 19, at * 4 (5th Cir. March 19,

1985)).

       The Court considers the correctness of a Rule 41(b) dismissal in light of five factors:

(1) the duration of the plaintiff's failure to comply with court orders; (2) whether the plaintiff

was on notice that failure to comply would result in dismissal; (3) whether the defendant is

likely to be prejudiced by further delay in the proceedings; (4) a balancing of the court's

interest in managing its docket with the plaintiff's interest in a fair chance to be heard; and (5)

whether the imposition of sanctions less drastic than dismissal is appropriate. Lucas v.

Miles, 84 F.3d 532, 535 (2d Cir. 1996).

       As to the first factor, the Court notes that Local Rule 41.2(a) of the Northern District

states that "the plaintiff’s failure to take action for four (4) months shall be presumptive

evidence of lack of prosecution." N.D.N.Y.L.R. 41.2(a). Here, Plaintiff has not

communicated with the Court since he notified the Clerk’s Office of his release from prison in

May 2019. Thus, the first factor weighs in favor of dismissal.

       The Second Circuit requires that the plaintiff receive "adequate notice that the case

could be dismissed due to inaction." Folk v. Rademacher, No. 00-CV-199S, 2005 WL

2205816, *4 (W.D.N.Y. Sept. 9, 2005) (citing Martens v. Thomann, 273 F.3d 159, 180-81 (2d

Cir. 2001)). Plaintiff was informed of his obligation to notify the Court of his address change

                                                  5
      Case 9:18-cv-01161-GTS-TWD Document 46 Filed 09/09/19 Page 6 of 25



when he was provided with the October 2018 Order. See Dkt. No. 5 at 16 ("Plaintiff is also

required to promptly notify the Clerk's Office and all parties or their counsel, in writing, of any

changes in his address; their failure to do so will result in the dismissal of his action."

(emphasis in original). Plaintiff was reminded of his obligation in the January 2019 Order.

Dkt. No. 12 at 8. Plaintiff has been released from DOCCS' custody and failed to notify the

Court or Defendants' counsel of his change in address. Thus, this factor weighs in favor of

dismissal.

        The third factor is also satisfied as further delay is likely to prejudice Defendant. The

events giving rise to Plaintiff’s claims occurred in January 2018, and the parties have not yet

engaged in any discovery. Further delay may well affect Defendants' ability to locate

witnesses (who might retire from, or be released or transferred from Clinton Correctional

Facility), and to preserve evidence. See, e.g., Georgiadis v. First Boston Corp., 167 F.R.D.

24, 25 (S.D.N.Y. 1996) (noting that passage of time would cause memories to fade).

Here, the Court also finds that the need to alleviate congestion on the Court’s docket

outweighs Plaintiff’s right to receive a further chance to be heard in this case. Plaintif f has

had ample opportunity to be heard and yet has failed to take any action since May 2019. It is

the need to monitor and manage cases such as this that delay the resolution of other cases

and contribute to the Second Circuit’s relatively long median time to disposition for such civil

rights cases.

        Finally, the Court has carefully considered sanctions less drastic than dismissal and

finds them to be inadequate under the circumstances.

IV.     CONCLUSION AND RECOMMENDATION

        Plaintiff has failed to take any meaningful steps to pursue his claims in this action

                                                 6
    Case 9:18-cv-01161-GTS-TWD Document 46 Filed 09/09/19 Page 7 of 25



since notifying the Court of his release in May 2019. Accordingly, based upon Plaintiff’s

failure to comply with directives from this Court, and after considering the factors relevant to

a dismissal under Rule 41(b) of the Federal Rules of Civil Procedure, it is hereby respectfully

         RECOMMENDED that Plaintiff's Amended Complaint in this action (Dkt. No. 9) be

DISMISSED in its entirety, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure,

based upon Plaintiff's failure to prosecute and to comply with this Court's orders and local

rules of practice.

         ORDERED that the Clerk provide to Plaintiff a copy of this Order and

Report–Recommendation, along with copies of the unpublished decisions cited herein in

accordance with Lebron v. Sanders, 557 F.3d 76 (2d Cir.2009) (per curiam).

         ORDERED that the Clerk serve a copy of this Report-Recommendation on the parties

in accordance with the Court’s local rules.

         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.2 Such objections shall be filed with the Clerk of the

Court. FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE APPELLATE

REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing Small v. Secretary of Health

and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.

Dated:         September 9, 2019
               Syracuse, New York



         2
                  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(c).

                                                      7
Freeman v.Case  9:18-cv-01161-GTS-TWD
          Lundrigan,                              Document
                     Not Reported in F.Supp. (1996)                     46 Filed 09/09/19 Page 8 of 25
1996 WL 481534

                                                                   Rodriguez v. Walsh, No. 92–Civ–3398, 1994 WL 9688, *1
                                                                   (S.D.N.Y. Jan. 14, 1994) (citations omitted).
                   1996 WL 481534
    Only the Westlaw citation is currently available.
                                                                   Additionally, this Court specifically cautioned Freeman that
     United States District Court, N.D. New York.
                                                                   her failure “to promptly notify the Clerk's Office of any
            Millicient FREEMAN, Plaintiff,                         change in her address ... [would] result in the dismissal of the
                          v.                                       instant action.” See Dkt. No. 3 at 7.
         Kevin LUNDRIGAN, C.O., Defendant.
                                                                   Moreover, a plaintiff has the duty to inform the Court of any
               No. 96–CV–1190 (RSP/RWS).                           address changes. As I have stated:
                            |
                      Aug. 22, 1996.
                                                                                It is neither feasible nor legally
Attorneys and Law Firms
                                                                                required that the clerks of the district
Millicient Freeman, Oriskany, NY, Pro se.                                       courts undertake independently to
                                                                                maintain current addresses on all
McLane and Smith, L.L.P., Utica, NY (Steven A. Smith, of                        parties to pending actions. It is
counsel), for Defendant.                                                        incumbent upon litigants to inform
                                                                                the clerk of address changes, for
                                                                                it is manifest that communications
                           ORDER                                                between the clerk and the parties
                                                                                or their counsel will be conducted
POOLER, District Judge.                                                         principally by mail. In addition to
                                                                                keeping the clerk informed of any
 *1 By Order dated February 5, 1996 (“Order”), I approved                       change of address, parties are obliged
the Order and Report–Recommendation of Magistrate Judge                         to make timely status inquiries.
Ralph W. Smith, Jr., dated October 5, 1995, and dismissed                       Address changes normally would be
this action as against Daniel Middaugh, Michael Durant, Todd                    reflected by those inquiries if made in
Egger, Robert Stanton and Daryl Bourant. See Dkt. No. 11.                       writing.

A copy of the Order was served on Freeman at her last known
address by regular mail on February 6, 1996. On February 12,
                                                                   Dansby v. Albany Cty Corr. Facility, No. 95–CV–1525, 1996
1996, the Order was returned to the Court marked “No Longer
                                                                   WL 172699, *1 (N.D.N.Y. Apr. 10, 1996) (Pooler, J.) (quoting
at This Facility—Please Return to Sender.” See Dkt. No. 12.
                                                                   Perkins v. King, No. 84–3310, slip op. at 4 (5th Cir. May 19,
                                                                   1985) (other citations omitted)); see generally Rule 41.2(b) of
On June 19, 1996, Steven A. Smith, Esq., attorney for the
                                                                   the Local Rules of Practice for the Northern District of New
defendant, filed an affidavit with the Court stating that he had
                                                                   York.
attempted to serve a first set of interrogatories on Freeman at
the address listed on the summons, and that it was returned
                                                                   This matter cannot proceed without notification to the Court
to him by the Post Office marked “RTS” or return to sender.
                                                                   by Freeman of her current address. Therefore, it is hereby:
See Dkt. No. 14.

                                                                   ORDERED, that this action is dismissed, See Rule 41.2(b) of
Rule 41(b) of the Federal Rules of Civil Procedure provides
                                                                   the Local Rules of Practice for the Northern District of New
that a court may, in its discretion, dismiss an action based
                                                                   York, and it is further;
upon the failure of a plaintiff to prosecute an action or comply
with any order of the court. Link v. Wabash Railroad County
                                                                   ORDERED, that the Clerk serve a copy of this Order on
Independent School District, 370 U.S. 626 (1962). This power
                                                                   Freeman by regular mail at her last known address and on
to dismiss an action may be exercised when necessary to
                                                                   Steven A. Smith, Esq., attorney for the defendant.
achieve orderly and expeditious disposition of cases. See



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Freeman v.Case  9:18-cv-01161-GTS-TWD
          Lundrigan,                              Document
                     Not Reported in F.Supp. (1996)          46 Filed 09/09/19 Page 9 of 25
1996 WL 481534

*2 IT IS SO ORDERED.                                   All Citations

                                                       Not Reported in F.Supp., 1996 WL 481534

End of Document                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    2
Benitez v. Case
           Taylor, 9:18-cv-01161-GTS-TWD
                   Not Reported in F.Supp.3d (2014)     Document 46 Filed 09/09/19 Page 10 of 25
2014 WL 7151607


                                                                 IT IS SO ORDERED.
                  2014 WL 7151607
    Only the Westlaw citation is currently available.            ROBERT BENITEZ,
             United States District Court,
                   N.D. New York.                                Plaintiff,

               Robert BENITEZ, Plaintiff,                        v.
                           v.
                                                                 TAYLOR, Correctional Officer; Great Meadow Correctional
               TAYLOR, et al., Defendants.                       Facility, PREVOST, Correctional Officer; Great Meadow
                                                                 Correctional Facility.
             No. 9:13–CV–1404 (TJM/TWD).
                             |                                   Defendants.
                   Signed Dec. 13, 2014.
                             |
                    Filed Dec. 15, 2014.                              REPORT–RECOMMENDATION AND ORDER 1

Attorneys and Law Firms                                          CHRISTIAN F HUMMEL, United States Magistrate Judge.

Robert Benitez, Comstock, NY, pro se.                            Plaintiff pro se Robert Benitez (“Benitez”), a former inmate
                                                                 in the custody of the New York Department of Corrections
Hon. Eric T. Schneiderman, C. Harris Dague, Esq., Assistant      and Community Supervision (“DOCCS”), brings this action
Attorney General, of Counsel, Albany, NY, for Defendants.        pursuant to 42 U.S.C. § 1983 alleging that defendants, two
                                                                 DOCCS employees, violated his constitutional rights under
                                                                 the Eighth Amendment. Compl. (Dkt. No. 1); Dkt. No. 4.
                  DECISION & ORDER                               Presently pending is defendants' motion to dismiss pursuant
                                                                 to Fed.R.Civ.P. 41(b). Dkt. No. 14. Benitez does not oppose
THOMAS J. McAVOY, Senior District Judge.                         the motion. For the reasons that follow, it is recommended
                                                                 that defendants' motion be granted.
I. INTRODUCTION
 *1 This pro se action brought pursuant to 42 U.S.C. §
1983, was referred to the Hon. Christian F. Hummel, United
States Magistrate Judge, for a Report and Recommendation                                I. Background
pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). No
objections to Magistrate Judge Hummel's Order and Report–        On November 12, 2013, Benitez commenced this action by
Recommendation [dkt. # 17] have been filed, and the time to      filing a complaint alleging that defendants violated his Eighth
                                                                 Amendment rights by using excessive force against him.
do so has expired. 1
                                                                 Compl. (Dkt. No. 1); Dkt. No. 4. Benitez was incarcerated at
                                                                 the Great Meadows Correctional Facility (“Great Meadows”)
II. DISCUSSION                                                   at the time the complaint was filed. Compl. at 2. Along
After examining the record, this Court has determined that the   with his complaint, Benitez submitted a Motion for Leave to
Order and Report–Recommendation is not subject to attack         Proceed In Forma Pauperis (“IFP”). Dkt. No. 2. This was the
for plain error or manifest injustice.                           Court's last contact with Benitez.

                                                                 On February 20, 2014, the IFP order was mailed to Benitez's
III. CONCLUSION                                                  address but was returned as “undeliverable” and the envelope
Accordingly, the Court ADOPTS the Order and Report–              read “released.” Dkt. No. 6. The IFP order contains a notice
Recommendation [dkt. # 17] for the reasons stated therein.       to Benitez requiring him to notify the Court and defendants'
Defendants' motion to dismiss [dkt. # 14] is GRANTED and         counsel of any change of address. Dkt. No. 4 at 15. The notice
the complaint is DISMISSED for failure to prosecute. The         specifically advises that the failure to notify the Court of his
Clerk may close the file in this matter.                         address could result in the dismissal of his complaint. Id.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Benitez v. Case
           Taylor, 9:18-cv-01161-GTS-TWD
                   Not Reported in F.Supp.3d (2014)      Document 46 Filed 09/09/19 Page 11 of 25
2014 WL 7151607

On February 27, 2014, defendants mailed their answer to the                     opportunity for a day in court; and (5)
complaint to Benitez's last known address, but the answer                       the trial court adequately assessed the
was returned with the envelope marked “Refused, Unable to                       efficacy of lesser sanctions.
Forward” and “Return to Sender.” Dague Decl. (Dkt. No. 14–
2) ¶¶ 6–7; Dkt. No. 14–3 at 8. On two separate occasions,
defendants attempted to serve their mandatory disclosure           Lucas, 84 F.3d at 535; see also Lewis v. Rawson, 564 F.3d
documents on Benitez but the packages were returned and            569, 576 (2d Cir.2009) (citations omitted).
marked “undeliverable.” Dague Decl. ¶¶ 10–11, Dkt. Nos. 13,
14–3 at 10–11. The Court also attempted to mail the Pre–Trial      According to the Local Rules of Practice for this district
Discovery and Scheduling Order to Benitez but that order           (“Local Rules”), “[a]ll attorneys of record and pro se litigants
was returned as “undeliverable” with the envelope reading          must immediately notify the court of any changes of address.”
“released.” Dkt. No. 12. The DOCCS “Inmate Locator”                N.D.N.Y.L.R. 10.1(c)(2) (emphasis omitted). Failure to do so
indicates that Benitez was released from Great Meadows on          will subject the action to dismissal under Rule 41(b) of the
January 11, 2014. Dkt. No. 14–3 at 13.                             Federal Rules of Civil Procedure and Local Rule 41.2(b) for
                                                                   lack of prosecution. See e.g., Fenza v. Conklin, 177 F.R.D.
                                                                   126, 127 (N . D.N.Y.1998) (dismissing inmate's action for
                        II. Discussion                             failure to notify the Court of current address); see also Rosa v.
                                                                   Keiser, No. 10–CV–1313 (DNH/DRH), 2012 WL 2178961,
 *2 Defendants seek dismissal of Benitez's complaint for           at *1 (N.D.N.Y. May 14, 2012) (dismissing former inmate's
his failure to contact the Court and notify the Court and          action for failure to notify the Court of current address). 2
defendants of his current address.
                                                                   In this case, dismissal is justifiable. Defendants contend
Federal Rule of Civil Procedure 41(b) provides that a court        that Benitez's lack of correspondence with the Court and
may dismiss an action “[i]f the plaintiff fails to prosecute or    failure to notify the Court of his current address are grounds
comply with [the Federal Rules of Civil Procedure] or a court      for dismissal of his complaint. First, Benitez has failed
order....” Fed.R.Civ.P. 41(b); see Link v. Wabash R.R. Co., 370    to prosecute this action for almost nine months. The last
U.S. 626, 629 (1962); MTV Networks v. Lane, 998 F.Supp.            correspondence between the Court and Benitez was the filing
390, 393 (S.D.N.Y.1998); see also N.D.N.Y.L.R. 41.2(b).            of the complaint and IFP application on November 12, 2013.
                                                                   Dkt. Nos. 1, 2. A delay of this length makes it significantly
Since a Rule 41(b) dismissal is a “harsh remedy ... [it]           difficult to proceed with this action. Fenza, 177 F.R.D. at
is appropriate in extreme situations.” Lucas v. Miles, 84          127; Rosa, 2012 WL 2178961, at *1. Second, defendants
F.3d 532, 535 (2d Cir.1996) (citations omitted). Furthermore,      will be prejudiced by further delay because the defendants
courts should be “especially hesitant” to dismiss an action of a   have been attempting to send their answer and disclosures
pro se plaintiff for “procedural deficiencies.” Spencer v. Doe,    to Benitez with no avail. Additionally, defendants will be
139 F.3d 107, 112 (2d Cir.1998) (internal citations omitted);      prejudiced because further passage of time will result in
see also Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,        difficulty locating witnesses and preserving evidence. Barber
477 (2d Cir.2006). To determine whether dismissal for failure      v. United States, No. 11–CV–1100 (GTS/DEP), 2012 WL
to prosecute is appropriate, courts should consider whether:       1681978, at *1 (N.D.N.Y. May 14, 2012) (citing Georgiadis
                                                                   v. First Boston Corp., 167 F.R.D. 24, 25 (S.D.N.Y.1996)
                                                                   (“The passage of time always threatens difficulty as memories
             (1) plaintiff's failure to prosecute                  fade.... The additional delay that plaintiff has caused here can
             caused a delay of significant duration;               only make matters worse.”)). Third, the need to alleviate the
             (2) the plaintiff was given notice                    Court's docket outweighs Benitez's right to an opportunity to
             that further delay would result in                    his day in court because there has been an extensive passage
             dismissal; (3) the defendant was                      of time without any progress in the litigation due to Benitez's
             likely to be prejudiced by further                    failure to contact the Court. Barber, 2012 WL 1681978, at *1
             delay; (4) the need to alleviate court                (“It is the need to monitor and manage dilatory cases like this
             calendar congestion was carefully                     one that delay the resolution of other cases, and contribute to
             balanced against plaintiff's right to an


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Benitez v. Case
           Taylor, 9:18-cv-01161-GTS-TWD
                   Not Reported in F.Supp.3d (2014)      Document 46 Filed 09/09/19 Page 12 of 25
2014 WL 7151607

                                                                      For the reasons stated above, it is hereby RECOMMENDED
the Second Circuit's relatively long median time to disposition
                                                                      that defendants' motion to dismiss (Dkt. No. 14) be
for pro se civil rights cases.”).
                                                                      GRANTED.
 *3 Lastly, even though Benitez's failure to respond may be
                                                                      Pursuant to 28 U.S.C. § 636(b)(1), the parties may
attributed to his failure to apprise the Court of his current
                                                                      lodge written objections to the foregoing report. Such
address, because all parties have an ongoing obligation
                                                                      objections shall be filed with the Clerk of the Court.
to keep their addresses updated with both the Court and
                                                                      FAILURE TO OBJECT TO THIS REPORT WITHIN
adversaries, N.D.N.Y .L.R. 10.1(c)(2), such an explanation
                                                                      FOURTEEN DAYS WILL PRECLUDE APPELLATE
is irrelevant. N.D.N.Y.L.R. 10 .1(c)(2), 41.2(b); Fenza, 177
                                                                      REVIEW. Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.1993);
F.R.D. at 126; Rosa, 2012 WL 2178961, at*1. Since there is
                                                                      Small v. Sec'y of Health & Human Servs., 892 F.2d 15 (2d
no way to contact or locate Benitez, the imposition of a lesser
                                                                      Cir.1989); 28 U.S.C § 636(b)(1); Fed R. Civ. P. 72, 6(a), 6(e).
sanctions would be futile in this case. Therefore, pursuant to
Rule 41(b), dismissal of this action warranted.
                                                                      Filed Aug. 7, 2014.
Accordingly, defendants' motion should be granted.
                                                                      All Citations

                                                                      Not Reported in F.Supp.3d, 2014 WL 7151607
                       III. Conclusion



Footnotes
1      On February 20, 2014, the In Forma Pauperis Order, served on Plaintiff at his last known address at the Great
       Meadows Correctional Facility, was returned as “undeliverable” and the envelope read “released.” The defendants also
       attempted to serve their answer to the complaint and mandatory disclosure documents, all of which were returned as
       “undeliverable.” Additionally, the Court tried to mail the Pre–Trial Discovery and Scheduling Order, which was also
       returned as “undeliverable.” The Court determined from the DOCCS “Inmate Locator” that Benitez was released from
       the correctional facility on January 11, 2014.
       The plaintiff failed to keep the Court advised of his address or to file any objections to the Report and Recommendation.
       Every litigant is required to keep the Court advised of his or her address so that documents and decisions may be served
       upon them by mail. See Local Rules of the United States District Court for the Northern District of New York, 10.1(b),
       41. (2) & (b). Failure to do so can greatly delay proceedings and, therefore, can be construed as an abandonment of
       the action.
       Under the circumstances, the Court deems that Plaintiff intentionally failed to file any objections and has abandoned
       this action.
1      This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. § 636(b) and
       N.D.N.Y.L.R. 72.3(c).
2      All unpublished opinions cited to by the Court in this Report–Recommendation are, unless otherwise noted, attached
       to this Recommendation.


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
          Case 9:18-cv-01161-GTS-TWD
Folk v. Rademacher,                               Document
                    Not Reported in F.Supp.2d (2005)                     46 Filed 09/09/19 Page 13 of 25


                                                                     Plaintiff's initial response had been inadequate. On May 27,
                                                                     2003, Judge Scott granted Defendants' Motion to Compel and
                  2005 WL 2205816
                                                                     directed Plaintiff to file appropriate interrogatory responses
    Only the Westlaw citation is currently available.
                                                                     within twenty days. Despite being granted an extension
             United States District Court,
                                                                     of time in which to respond, Plaintiff failed to file his
                   W.D. New York.
                                                                     interrogatory response. As a result, on August 19, 2003,
                Wattie FOLK, Plaintiff,                              Defendants filed a Motion to Dismiss pursuant to Rules 41(b)
                         v.                                          and 37(b) of the Federal Rules of Civil Procedure.
          P. RADEMACHER, et al., Defendants.
                                                                     On November 5, 2003, this Court denied Defendants' Motion
                        No. 00-CV-199S.                              to Dismiss after Plaintiff satisfactorily explained the reason
                                |                                    he failed to comply with Judge Scott's Order. This Court
                         Sept. 9, 2005.                              granted Plaintiff an additional thirty days within which to
                                                                     file his response to Defendants' First Set of Interrogatories.
Attorneys and Law Firms                                              Plaintiff filed and served his response to Defendants' First
                                                                     Set of Interrogatories on November 21, 2003. This response,
Wattie Folk, Great Meadow Corr. Facility, Comstock, NY, pro
                                                                     however, was simply a photocopy of the response Plaintiff
se.
                                                                     initially filed on August 29, 2002, the one Judge Scott found
William Lonergan, New York State Attorney General's                  to be inadequate.
Office, Stephen F. Gawlik, Assistant Attorney General,
Buffalo, NY, for Defendants.                                         Consequently, Defendants filed a second Motion to Dismiss
                                                                     on December 19, 2003. Plaintiff filed a response in
                                                                     opposition. Therein, Plaintiff did not deny that he simply
                                                                     re-filed his initial interrogatory response. Rather, he argued
                  DECISION AND ORDER
                                                                     that Judge Scott did not have dispositive jurisdiction, and
SKRETNY, J.                                                          therefore lacked the proper authority to find his initial
                                                                     interrogatory response inadequate. Further, Plaintiff argued
                                                                     that he did not fail to respond as Defendants alleged because
                     I. INTRODUCTION                                 he did indeed file a response.
 *1 Plaintiff commenced this action under 42 U.S.C. § 1983
                                                                     On May 24, 2004, this Court denied Defendants' Second
on March 3, 2000, by filing a Complaint in the United States
                                                                     Motion to Dismiss. In doing so, however, this Court
District Court for the Western District of New York. Presently
                                                                     rejected Plaintiff's arguments and excuses for not complying
before this Court is a Motion to Dismiss filed by the remaining
                                                                     with Judge Scott's Order. Nonetheless, because Plaintiff is
defendants in this case-P. Rademacher, Sgt. Stachewiez, Lt.
Hendel, W.Kelley, Hartman, Fleming, Booker, Piasa and                proceeding pro se, this Court determined that granting the
Sgt. Baker (“Defendants”)-on September 2, 2004. Defendants           relief Defendants requested would be too drastic a measure at
bring their motion pursuant to Rules 41(b) and 37(b) of the          that stage of the litigation. See Bobal v. Rensselaer Polytecnic
Federal Rules of Civil Procedure. This is the third motion filed     Inst., 916 F.2d 759, 764 (2d Cir.1990) ( “dismissal with
by Defendants on these grounds. For the reasons stated below,        prejudice [under Rule 37] is a harsh remedy to be used only
Defendants' motion is granted and this case is dismissed with        in extreme situations ...”). This Court warned Plaintiff that
prejudice.                                                           his lawsuit may be dismissed with prejudice if he did not file
                                                                     and serve appropriate responses to Defendants' First Set of
                                                                     Interrogatories within thirty days. Cf. id. at 764 (discussing
                                                                     that a court may dismiss an action brought by a pro se plaintiff
                     II. BACKGROUND                                  if such plaintiff has been advised by the court that further non-
                                                                     compliance with a court order could result in dismissal of the
This motion arises from a discovery ruling issued by the
                                                                     case with prejudice).
Honorable Hugh B. Scott, United States Magistrate Judge.
On October 15, 2002, Defendants filed a Motion to Compel
Plaintiff to respond to their First Set of Interrogatories because


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
          Case 9:18-cv-01161-GTS-TWD
Folk v. Rademacher,                               Document
                    Not Reported in F.Supp.2d (2005)                   46 Filed 09/09/19 Page 14 of 25


 *2 On June 17, 2004, Plaintiff filed a Motion to Extend the       Rule 41(b) does not define what constitutes failure to
thirty-day response deadline. By Order filed July 7, 2004, this    prosecute. However, the Second Circuit has stated that failure
Court directed Defendants to provide Plaintiff with another        to prosecute “can evidence itself either in an action lying
copy of their First Set of Interrogatories, extended Plaintiff's   dormant with no significant activity to move it or in a pattern
deadline to respond to August 30, 2004, and warned Plaintiff       of dilatory tactics.” Lyell Theatre Corp. v. Loews Corp.,
that this was his final extension of time and that his failure     682 F.2d 37, 42 (2d Cir.1982). Dismissal pursuant to Rule
to respond could result in his case being dismissed with           41(b) falls within the court's discretion. See id. at 42-43
prejudice. On August 13, 2004, Plaintiff filed his response to     (“the scope of review of an order of dismissal is confined
Defendants' First Set of Interrogatories.                          solely to whether the trial court has exercised its inherent
                                                                   power to manage its affairs within the permissible range
On September 2, 2004, Defendants filed their instant Third         of its discretion”). It is, however, “a harsh remedy to be
Motion to Dismiss pursuant to Rules 41(b) and 37(b) of the         utilized only in extreme situations.” Harding v. Fed. Reserve
Federal Rules of Civil Procedure. By Order filed October           Bank, 707 F.2d 46, 50 (2d Cir.1983) (quoting Theilmann
7, 2004, this Court directed Plaintiff to file a response to       v. Rutland Hosp., Inc., 455 F.2d 853, 855 (2d Cir.1972)
Defendants' motion on or before October 29, 2004. On               (per curiam); see also Chira v. Lockheed Aircraft Corp.,
October 29, 2004, Plaintiff filed a Motion for Extension of        634 F.2d 664, 665 (2d Cir.1980) (discussing the sanction of
Time to respond. By Order filed November 4, 2004, this Court       dismissal for failure to prosecute as “pungent, rarely used, and
extended Plaintiff's response deadline to November 29, 2004,       conclusive”). This is particularly true in cases involving pro se
and warned Plaintiff that his failure to file a response could     litigants, where dismissal for failure to prosecute should only
lead to Defendants' motion being granted as uncontested. To        be granted “when the circumstances are sufficiently extreme.”
date, Plaintiff has not filed a response to Defendants' motion.    Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996) (citing Nita
                                                                   v. Connecticut Dep't of Envtl. Prot., 16 F.3d 482, 487 (2d
                                                                   Cir.1994)).
                      III. DISCUSSION
                                                                    *3 The following factors, none of which is dispositive, must
A. Dismissal under Rule 41(b) For Failure to Prosecute             be considered in determining whether dismissal for failure
This case first warrants dismissal based on Plaintiff's failure    to prosecute is warranted: (1) the duration of the plaintiff's
to prosecute, pursuant to Rule 41(b) of the Federal Rules of       failures, (2) whether the plaintiff received notice that further
Civil Procedure, which provides that:                              delays would result in dismissal, (3) whether the defendant
                                                                   is likely to be prejudiced by further delay, (4) whether an
                                                                   appropriate balance has been struck between alleviating the
          [f]or failure of the plaintiff to prosecute
                                                                   court's calendar congestion and protecting the litigants' due
          or to comply with these rules or any
                                                                   process rights, and (5) whether lesser sanctions would be
          order of court, a defendant may move
                                                                   appropriate. See United States ex rel. Drake v. Norden Sys.,
          for dismissal of an action or of any
                                                                   Inc., 375 F.3d 248, 255 (2d Cir.2004); Nita, 16 F.3d at
          claim against the defendant. Unless
                                                                   485; Feurtado v. City of New York, 225 F.R.D. 474, 477
          the court in its order for dismissal
                                                                   (S.D.N.Y.2004) (quoting Jackson v. City of New York, 22 F.3d
          otherwise specifies, a dismissal under
                                                                   71, 74 (2d Cir.1994)). In the present case, these factors weigh
          this subdivision and any dismissal not
                                                                   in favor of dismissal.
          provided for in this rule, other than a
          dismissal for lack of jurisdiction, for
          improper venue, or for failure to join                      1. Duration of Failures
          a party under Rule 19, operates as an                    The relevant inquiry on this factor is twofold: (1) whether the
          adjudication upon the merits.                            plaintiff is at fault for failing to prosecute, and (2) whether
                                                                   the plaintiff's failures were of significant duration. See Norden
                                                                   Sys., 375 F.3d at 255.

FED. R. CIV. P. 41(b).                                             In this case, Plaintiff has failed in two ways. First, as noted
                                                                   above, Plaintiff has failed to respond to Defendants' Third
                                                                   Motion to Dismiss, despite twice being directed by this Court


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 9:18-cv-01161-GTS-TWD
Folk v. Rademacher,                               Document
                    Not Reported in F.Supp.2d (2005)                      46 Filed 09/09/19 Page 15 of 25


to do so. Second, and more significant, Plaintiff has failed to       First Set of Interrogatories as directed. Moreover, this Court's
adequately comply with Judge Scott's discovery Order of May           Decision and Order denying Defendants' Second Motion to
27, 2003. Plaintiff has been afforded numerous opportunities          Dismiss warned Plaintiff that his failure to file appropriate
to file an appropriate response to Defendants' First Set of           responses to Defendants' First Set of Interrogatories could
Interrogatories. This Court alone has twice extended Plaintiff        result in this action being dismissed with prejudice. Because
the benefit of the doubt by denying two Motions to Dismiss            Plaintiff was repeatedly put on notice that his case could be
for Plaintiff's failure to engage in discovery. While Plaintiff       dismissed due to his continued inaction, this factor strongly
did, in fact, file a response to Defendants' First Set of             weighs in favor of dismissal. See Lyell Theatre, 682 F.2d
Interrogatories on August 13, 2004, his response is wholly            at 42-43 (Rule 41(b) dismissal upheld where plaintiff was
inadequate. Plaintiff's response contains multiple objections         warned by opposing counsel and the court that dismissal for
to Defendants' basic interrogatory requests and does not              failure to prosecute was possible).
provide anything by way of meaningful discovery. In fact,
no useful information whatsoever is contained in Plaintiff's
response. Clearly, Plaintiff alone is responsible for repeatedly         3. Prejudice to Defendants
filing inadequate responses to Defendants' discovery request.         The third factor requires an inquiry into whether the
As a result, Defendants still have not received any meaningful        defendant has been prejudiced by the plaintiff's inaction.
response to their interrogatory requests.                             “Prejudice to defendants resulting from unreasonable delay
                                                                      may be presumed, but in cases where delay is more
With respect to the second inquiry, which concerns the                moderate or excusable, the need to show actual prejudice
duration of Plaintiff's failures, it has been almost one year         is proportionately greater.” Lyell Theatre, 682 F.2d at 43
that Plaintiff has failed to file a response to Defendants' Third     (citations omitted). In Lyell Theatre, the court presumed
Motion to Dismiss. The delay caused by Plaintiff's failure to         prejudice where the plaintiff on numerous occasions failed
response to Defendants' interrogatory request is even more            to file documents as directed by the court. Id. at 39-40, 43.
significant. Defendants filed and served their First Set of           Similar to the present case, the plaintiff in Lyell Theatre
Interrogatories on August 17, 2001. It has thus been more             continued to ignore the court's orders even after he had been
than four years and Plaintiff still has not filed an adequate         warned that he was risking dismissal. Id. at 39. Under Lyell
response. This is a failure of significant duration. Cf. Chira,       Theatre, the prejudice to Defendants in this case may be
634 F.2d at 666-67 (delay of six months sufficient to warrant         presumed. Thus, this factor weighs in favor of dismissal.
dismissal for failure to prosecute); Antonios A. Alevizopoulos
& Assoc., Inc. v. Comcast Int'l Holdings, Inc., No. 99 Civ.
                                                                         4. Balance between Calendar Congestion and Due
9311, 2000 WL 1677984, at *2 (S.D.N.Y. Nov.8, 2000) (delay
                                                                         Process Rights
of four months warranted dismissal). Thus, this Court finds
                                                                      The fourth factor requires the court to consider the balance
that this factor weighs in favor of dismissal. In this Court's
                                                                      between calendar congestion and the plaintiff's right to
view, all delay in this case is attributable to Plaintiff and it is
                                                                      present his or her case. See Norden Sys., 375 F.3d at 257.
of significant duration.
                                                                      In this regard, “ ‘a court must not let its zeal for a tidy
                                                                      calendar overcome its duty to justice.” ’ Feurtado, 225 F.R.D.
   2. Notice of Dismissal                                             at 480 (quoting Davis v. United Fruit Co., 402 F.2d 328,
 *4 The Second Circuit requires that the plaintiff receive            331 (2d Cir.1968)). Plaintiff's failure to comply with Judge
adequate notice that the case could be dismissed due to               Scott's discovery order has resulted in this Court having to
inaction. See Martens v. Thomann, 273 F.3d 159, 180-81                prepare and file numerous scheduling orders, as well as decide
(2d Cir.2001). In the present case, Plaintiff had adequate            three separate motions to dismiss. While this has been a
notice. First, both the initial Scheduling Order on Defendants'       needless expenditure of judicial resources, this Court cannot
Third Motion to Dismiss and the Order granting Plaintiff's            conclude that the overall effect on docket congestion has been
request for an extension of time warned Plaintiff that his            significant.
failure to file a response as directed could lead to Defendants'
motion being granted as uncontested. Second, this Court's              *5 This Court notes, however, that Plaintiff has been
Decision and Order denying Defendants' First Motion to                afforded Due Process rights in that he has been provided
Dismiss explicitly stated that Defendants were free to seek           numerous opportunities to comply with the Orders of this
dismissal of Plaintiff's Complaint if he failed to respond to the     Court. Thus, Plaintiff's own failure to litigate this matter is


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
          Case 9:18-cv-01161-GTS-TWD
Folk v. Rademacher,                               Document
                    Not Reported in F.Supp.2d (2005)                   46 Filed 09/09/19 Page 16 of 25


not a denial of Due Process. See Dodson v. Runyon, 957             Ass'n. Technostroyexport v. Int'l Dev. & Trade Servs., Inc., No.
F.Supp. 465, 470 (S.D.N.Y.1997) (“any claim that plaintiff's       03 Civ. 5562, 2005 WL 1958361, at *9 (S.D.N.Y. Aug. 16,
due process rights were violated thus cannot prevail because       2005).
the delay and resultant dismissal of plaintiff's case are of
his own making”); cf. Feurtado, 225 F.R.D. at 480 (repeated         *6 While Rule 37 dismissal is a drastic remedy to be
failure to comply with court orders diminishes a plaintiff's       reserved only for extreme circumstances, it “is warranted ...
right to present his claims). Accordingly, this factor also        where a party fails to comply with the court's discovery orders
weighs in favor of dismissal.                                      willfully, in bad faith, or through fault.” John B. Hull, Inc. v.
                                                                   Waterbury Petroleum Prods., Inc., 845 F.2d 1172, 1176 (2d
                                                                   Cir.1988) (and cases cited therein); see also Societe Int'l v.
   5. Consideration of Lesser Sanctions                            Rogers, 357 U.S. 197, 212, 78 S.Ct. 1087, 2 L.Ed.2d 1255
Finally, the Second Circuit requires district courts to consider   (1958) (sanctions under Rule 37 justified where responding
whether lesser sanctions would sufficiently remedy any             party has control over information requested and fails or
prejudice resulting from the plaintiff's inaction. See Norden      refuses production without showing of inability to comply
Sys., 375 F.3d at 257. Upon reviewing the entire record            with court's order). Moreover, “dismissal with prejudice may
in this case, it is the opinion of this Court that Plaintiff       be imposed even against a plaintiff who is proceeding pro se,
has no intention of complying with this Court's Orders or          so long as a warning has been given that noncompliance can
properly litigating this case. Plaintiff has repeatedly ignored    result in dismissal.” Valentine v. Museum of Modern Art, 29
court orders by failing to file a response to Defendants'          F.3d 47, 50 (2d Cir.1994) (per curiam).
Third Motion to Dismiss and to Defendants' First Set of
Interrogatories. Given the procedural history of this case,        For all of the reasons discussed above, this Court finds that
this Court finds that any sanction short of dismissal would        dismissal of this case is also proper under Rule 37(b) for
be ineffective. See Smith v. Human Res. Admin. of New              Plaintiff's failure to comply with discovery orders.
York City, 2000 WL 307367, at *3 (S.D.N.Y. Mar.24,
2000) (finding lesser sanctions inappropriate where past
court orders did not motivate the plaintiff to move the case
forward); Alevizopoulos, 2000 WL 1677984, at 4 (finding                                 IV. CONCLUSION
lesser sanctions inappropriate based on repeated failures to
                                                                   Mindful of the fact that pro se cases should not easily be
comply with court orders). Thus, this final factor also weighs
                                                                   dismissed for procedural deficiencies, this Court concludes
in favor of dismissal.
                                                                   that Plaintiff's failures in this case go beyond procedural
                                                                   deficiencies, and constitute actual neglect. Plaintiff has failed
Accordingly, this Court finds that dismissal of this case is
                                                                   to diligently prosecute this action in any manner, and has
warranted under Rule 41(b) for Plaintiff's failure to prosecute.
                                                                   failed to comply with orders of this Court. As such, because
                                                                   each of the factors relevant to the Rule 41(b) and Rule 37(b)
B. Dismissal under Rule 37(b) For Failure to Comply with           analysis favor dismissal, this Court will dismiss this case with
Discovery Orders                                                   prejudice.
“A district court may impose sanctions when ‘a party ...
fails to obey an order to provide or permit discovery.” ’
Burns v. Imagine Films Entm't, Inc., 164 F.R.D. 594, 598                                    V. ORDERS
(W.D.N.Y.1996) (quoting FED. R. CIV. P. 37(b)). Rule 37
of the Federal Rules of Civil Procedure, which concerns the        IT HEREBY IS ORDERED, that Defendants' Third Motion
discovery obligations of civil litigants, vests district courts    to Dismiss (Docket No. 145) is GRANTED.
with “broad power” and discretion to impose sanctions,
including dismissal, on parties who fail to adhere to discovery    FURTHER, that this case is dismissed with prejudice pursuant
orders. See Friends of Animals, Inc. v. United States Surgical     to Rules 41(b) and 37(b) of the Federal Rules of Civil
Corp., 131 F.3d 332, 334 (2d Cir.1997) (per curiam); see           Procedure.
also Jones v. J.C. Penney's Dep't Stores, Inc., 228 F.R.D.
190, 195 (W.D.N.Y.2005) (identifying dismissal of the action       FURTHER, that the Clerk of the Court is directed to close this
as an available sanction under Rule 37); JSC Foreign Econ.         case.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 9:18-cv-01161-GTS-TWD
Folk v. Rademacher,                               Document
                    Not Reported in F.Supp.2d (2005)         46 Filed 09/09/19 Page 17 of 25



                                                       All Citations
SO ORDERED.
                                                       Not Reported in F.Supp.2d, 2005 WL 2205816

End of Document                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    5
Dansby v.Case
         Albany9:18-cv-01161-GTS-TWD
                County Correctional Facility Staff,Document
                                                   Not Reported46    Filed (1996)
                                                                in F.Supp.  09/09/19                 Page 18 of 25


                                                                    Moreover, a plaintiff has the duty to inform the Court of any
                                                                    address changes. As the Fifth Circuit has stated:
                   1996 WL 172699
    Only the Westlaw citation is currently available.
     United States District Court, N.D. New York.
                                                                                 It is neither feasible nor legally
               Kevin DANSBY, Plaintiff,                                          required that the clerks of the district
                        v.                                                       courts undertake independently to
          ALBANY COUNTY CORRECTIONAL                                             maintain current addresses on all
             FACILITY STAFF, Defendant.                                          parties to pending actions. It is
                                                                                 incumbent upon litigants to inform
                No. 95-CV-1525 (RSP/RWS).                                        the clerk of address changes, for
                             |                                                   it is manifest that communications
                      April 10, 1996.                                            between the clerk and the parties
                                                                                 or their counsel will be conducted
Attorneys and Law Firms                                                          principally by mail. In addition to
                                                                                 keeping the clerk informed of any
Kevin Dansby pro se.
                                                                                 change of address, parties are obliged
                                                                                 to make timely status inquiries.
                                                                                 Address changes normally would be
                            ORDER                                                reflected by those inquiries if made in
                                                                                 writing.
POOLER, District Judge.

 *1 In an order and report-recommendation dated December
8, 1995, Magistrate Judge Smith noted that Dansby had               Perkins v. King, No. 84-3310, slip op. at 4 (5th Cir. May 19,
not signed the complaint he filed to commence this action.          1985) (citing Williams v. New Orleans Public Service, Inc.,
Magistrate Judge Smith directed Dansby to submit an                 728 F.2d 730 (5th Cir. 1984); Wilson v. Atwood Group, 725
affidavit which contained all of the representations delineated     F.2d 255 (5th Cir. 1984) (en banc)); see Wehlen v. Foti et al.,
in Fed.R.Civ.P. 11(b) with respect to his complaint. The            1987 W.L. 8039, at *1-2 (E.D.La. 1987); see generally Rule
magistrate judge recommended dismissal of Dansby's action           41.2(b) of the Local Rules of Practice for the Northern District
if Dansby failed to comply with the terms of the report-            of New York.
recommendation within forty-five (45) days from the date of
the service.                                                        This matter cannot proceed without Dansby filing the
                                                                    affidavit described above or notifying the court of his current
On December 12, 1995, a copy of the report-recommendation           address. Therefore, it is hereby
was served on Dansby by regular mail to his last known
address, the Albany County Jail. On December 22, 1995, the          ORDERED, that this action is dismissed. See Rules 5.4(b)(4)
jail returned the report-recommendation marked “Return to           and 41.2(b) of the Local Rules of Practice for the Northern
Sender -- No Forwarding Order on File.”                             District of New York, and it is further

Rule 41(b) of the Federal Rules of Civil Procedure provides         ORDERED, that the Clerk serve a copy of this Order on the
that a court may, in its discretion, dismiss an action based upon   plaintiff by regular mail at his last known address.
the failure of a plaintiff to prosecute an action or comply with
any order of the court. Link v. Wabash R.R. Co., 370 U.S. 626,      IT IS SO ORDERED.
629 (1962). The district court may exercise its discretion to
dismiss when necessary to achieve orderly and expeditious
disposition of cases. See Rodriguez v. Walsh, 1994 W.L. 9688,       All Citations
at *1 (S.D.N.Y. 1994).
                                                                    Not Reported in F.Supp., 1996 WL 172699




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Dansby v.Case
         Albany9:18-cv-01161-GTS-TWD
                County Correctional Facility Staff,Document
                                                   Not Reported46    Filed (1996)
                                                                in F.Supp.  09/09/19       Page 19 of 25



End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Roldan v. Case
          Racette,9:18-cv-01161-GTS-TWD
                   984 F.2d 85 (1993)                             Document 46 Filed 09/09/19 Page 20 of 25
24 Fed.R.Serv.3d 841


                                                                                   11 Cases that cite this headnote
     KeyCite Yellow Flag - Negative Treatment
Superseded by Statute as Stated in Fuller v. I.N.S., D.Conn., November 15,
2000
                                                                             [2]   Habeas Corpus
                        984 F.2d 85                                                   Aliens
               United States Court of Appeals,                                     Filing of Immigration and Naturalization Service
                      Second Circuit.                                              (INS) detainer does not place alien within INS
                                                                                   custody, with result that alien does not satisfy “in
         Orlando ROLDAN, Petitioner–Appellant,                                     custody” predicate for habeas relief against INS.
                            v.                                                     28 U.S.C.A. §§ 2241(c)(3), 2254, 2254(a).
    James RACETTE, Superintendent, Adirondack
                                                                                   17 Cases that cite this headnote
     Correctional Facility, and U.S. Immigration &
    Naturalization Service, Respondents–Appellees.
                                                                             [3]   Habeas Corpus
                    No. 1684, Docket 91–2544.                                         Aliens
                                |
                                                                                   Immigration and Naturalization Service (INS)
                      Argued June 11, 1992.
                                                                                   “detainer” constitutes notice that future INS
                                |
                                                                                   custody will be sought at conclusion of prisoner's
                     Decided Jan. 22, 1993.
                                                                                   pending confinement by another jurisdiction and
Synopsis                                                                           request for prior notice regarding termination of
Alien petitioned for writ of habeas corpus. The United States                      that confinement so that detainer does not result
District Court for the Northern District of New York, Howard                       from present confinement by INS for habeas
G. Munson, J., dismissed petition, and appeal was taken. The                       corpus petition purposes.
Court of Appeals, Mahoney, Circuit Judge, held that habeas
                                                                                   42 Cases that cite this headnote
corpus petition challenging procedures used at deportation
hearing was properly dismissed for lack of subject matter
jurisdiction where petitioner had been deported to Colombia                  [4]   United States Magistrate Judges
after his release from state custody while his appeal from                             Waiver of right to review in general
denial of habeas petition was pending.                                             Failure to object in timely fashion to magistrate's
                                                                                   report operates as waiver of any judicial review
Dismissed.                                                                         of magistrate's decision, although rule applies
                                                                                   to pro se litigants only if document explicitly
                                                                                   states that failure to object to report within ten
                                                                                   days will preclude appellate review. Fed.Rules
 West Headnotes (5)
                                                                                   Civ.Proc.Rules 6(a, e), 72, 28 U.S.C.A.; 28
                                                                                   U.S.C.A. § 636(b)(1).
 [1]      Habeas Corpus
             Aliens                                                                4621 Cases that cite this headnote

          Alien could not challenge in context of habeas
          corpus petition his custody in state prison                        [5]   Habeas Corpus
          by seeking relief against Immigration and                                   Aliens
          Naturalization Service (INS) for INS' alleged                            Habeas corpus petition challenging procedures
          failure to advise him at earlier deportation                             employed by Immigration and Naturalization
          proceeding that illegal reentry would constitute                         Service (INS) at deportation hearing was
          violation of state parole. 28 U.S.C.A. §§ 2241(c)                        properly dismissed for lack of subject matter
          (3), 2254, 2254(a).                                                      jurisdiction where petitioner had been deported
                                                                                   to Colombia after his release from state custody
                                                                                   while his appeal from denial of habeas petition


                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
Roldan v. Case
          Racette,9:18-cv-01161-GTS-TWD
                   984 F.2d 85 (1993)                    Document 46 Filed 09/09/19 Page 21 of 25
24 Fed.R.Serv.3d 841

        was pending; deportation barred court from                indeterminate prison term of two to six years. 1 In August
        reviewing deportation order. Immigration and              1988, Roldan was released from state prison on parole and
        Nationality Act, §§ 106, 106(c), as amended, 8            placed in the custody of the INS.
        U.S.C.A. §§ 1105a, 1105a(c).
                                                                  Following a deportation hearing, Roldan was deported from
        24 Cases that cite this headnote
                                                                  the United States to Colombia on August 12, 1988. According
                                                                  to Roldan, the INS failed to notify him at that hearing of his
                                                                  legal rights, including the possibility of defending against the
                                                                  deportation based upon his 1983 marriage to an American
Attorneys and Law Firms                                           citizen, or of the fact that subsequent reentry into the United
                                                                  States would constitute a violation of his parole.
 *85 Randolph Z. Volkell, North Merrick, NY, for petitioner-
appellant.
                                                                  In October 1989, Roldan reentered the United States without
William C. Pericak, Asst. U.S. Atty. for the N.D. of N.Y.,        inspection. He was subsequently arrested for driving while
Albany, NY (Gary L. Sharpe, U.S. Atty. for the N.D. of N.Y.,      intoxicated (“DWI”). The DWI offense and reentry into
Albany, NY, of counsel), for respondent-appellee U.S. I.N.S.      the United States were considered violations of his parole.
                                                                  Accordingly, Roldan's parole was revoked and he was
Robert Abrams, Atty. Gen. of the State of N.Y. John               recommitted to state prison to serve an additional twenty-four
McConnell, Asst. Atty. Gen. of the State of NY, Albany,           months of his state prison sentence.
NY, for respondent-appellee James Racette, Superintendent,
Adirondack Correctional Facility.                                 On June 20, 1990, while Roldan was incarcerated, the INS
                                                                  began a proceeding to deport him by issuance of an order
Before: CARDAMONE, WINTER, and MAHONEY, Circuit
                                                                  to show cause and warrant of arrest. The grounds for the
Judges.
                                                                  proposed deportation were his reentry into the United States
Opinion                                                           without inspection and his 1987 state conviction. In support
                                                                  of that proceeding, the INS lodged a detainer against Roldan
*86 MAHONEY, Circuit Judge:                                       with the state prison officials so that Roldan could be released
                                                                  into INS custody at the expiration of his state sentence.
Petitioner-appellant Orlando Roldan appeals from a judgment
entered October 29, 1991 in the United States District Court      On March 22, 1991, Roldan filed a petition for a writ
for the Northern District of New York, Howard G. Munson,          of habeas corpus pursuant to 28 U.S.C. § 2254 (1988).
Judge, that dismissed Roldan's application for a writ of habeas   The named respondents were the INS and James Racette,
corpus. The district court, adopting a report-recommendation      superintendent of the Adirondack Correctional Facility,
of Ralph W. Smith, Jr., Magistrate Judge, entered September       where Roldan was then imprisoned. The petition did not
10, 1991, ruled that Roldan was not “in custody” within the       challenge the underlying state conviction, but rather “the
meaning of 28 U.S.C. § 2241(c)(3) (1988), thus precluding         miscarriage of justice and the violation of [Roldan's] rights
habeas corpus jurisdiction.                                       which occurred at the 1988 INS proceedings against [him].”

We dismiss the appeal for lack of subject matter jurisdiction.    The matter was referred to Magistrate Judge Smith.
                                                                  Thereafter, respondents moved to dismiss the petition for
                                                                  lack of subject matter jurisdiction. The INS contended that
                         Background                               although Roldan was challenging the procedures employed in
                                                                  his earlier deportation hearing, he was not in the custody of
Roldan, a native and citizen of Colombia, entered the United      the INS because the mere filing of a detainer did not satisfy
States in 1981 without inspection by any representative of        the custody requirement for habeas corpus jurisdiction. The
the United States Immigration and Naturalization Service          state respondent argued that because Roldan was in custody
(“INS”). His petition asserts that on September 4, 1987, he       pursuant to a determination that he violated his parole and did
was convicted in the Dutchess County Court in the State of        not challenge either that determination or the underlying state
New York of assault in the first degree and sentenced to an       conviction, there was no claim that his imprisonment met the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Roldan v. Case
          Racette,9:18-cv-01161-GTS-TWD
                   984 F.2d 85 (1993)                    Document 46 Filed 09/09/19 Page 22 of 25
24 Fed.R.Serv.3d 841

requirements of federal law for the provision of habeas relief
to a state prisoner.
                                                                                            Discussion

Addressing these motions, the magistrate judge entered a          Roldan's habeas petition named as respondents both the
report-recommendation on September 10, 1991 that proposed         superintendent of the New York correctional facility where he
dismissal of the petition for failure to satisfy *87 the          was incarcerated and the INS, which had lodged a detainer
“in custody” requirement of 28 U.S.C. § 2241(c)(3).               regarding Roldan with the state prison authorities prior
The magistrate found that Roldan's incarceration in state         to Roldan's application for habeas relief. We accordingly
prison was not determined by the allegedly defective 1988         address Roldan's challenges to (1) his state custody, and (2)
deportation hearing, and that the INS detainer did not “place     the INS detainer.
[Roldan] within INS custody for purposes of this action.”

The report-recommendation was served upon the parties by          A. Roldan's State Custody.
certified mail. It included the following notice:                  [1] The magistrate judge's report-recommendation regarded
                                                                  Roldan as effectively seeking relief only “against the INS
                                                                  even though he is not in INS custody.” The magistrate judge
            Pursuant to 28 U.S.C. § 636(b)(1),                    was certainly justified in that view.
            the parties have ten days within
            which to lodge written objections to                  Roldan's petition “challenge[d] proceedings of the INS,
            the foregoing report.... FAILURE TO                   Buffalo office, with respect to a deportation hearing,” and
            OBJECT TO THIS REPORT WITHIN                          further contended that his state confinement was “illegal in
            TEN DAYS WILL PRECLUDE                                that it was predicated upon the miscarriage of justice and
            APPELLATE REVIEW. Small v.                            the violation of my rights that occurred at the 1988 INS
            Secretary of Health and Human                         proceedings against me.” There was no claim that there was
            Services, 892 F.2d 15 (2d Cir.1989); 28               any infirmity in the state proceedings that led to Roldan's
            U.S.C. § 636(b)(1); Fed.R.Civ.P. 72,                  initial conviction for assault.
            6(a), 6(e).
                                                                  Further, we cannot conclude that his subsequent
                                                                  imprisonment as a parole violator by New York State
                                                                  constituted “custody in violation of the Constitution or laws or
Roldan acknowledged his receipt of the magistrate's report        treaties of the United States” within the meaning of 28 U.S.C.
on September 9, 1991. No objections were filed. On October        §§ 2241(c)(3) and 2254(a) simply because the INS allegedly
29, 1991, Judge Munson entered an order that approved the         failed to advise him at his 1988 deportation proceeding that
report-recommendation and dismissed Roldan's petition. A          illegal reentry would constitute a violation of his state parole.
corresponding judgment was entered on that date. Roldan           In any event, Roldan could hardly contend that his DWI
filed a notice of appeal on November 12, 1991, and the district   conviction, an additional basis for his parole revocation, was
court issued a certificate of probable cause on December 9,       attributable to the 1988 deportation proceeding.
1991.
                                                                  We conclude that Roldan presented no significant challenge
In December 1991, Roldan was released from state custody          to his state custody. Considerations of mootness regarding this
and was taken into custody by the INS. In January 1992,           issue accordingly need not be addressed.
Roldan was deported to Colombia. The INS subsequently
filed a motion, joined by Racette, which sought dismissal
of the appeal pursuant to Small v. Secretary of Health &          B. The INS Detainer.
Human Services, 892 F.2d 15 (2d Cir.1989) (per curiam), for        [2] Construing Roldan's pro se habeas petition liberally, see
Roldan's failure to object to the report-recommendation of the    Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir.1983), it
magistrate judge.                                                 is possible to read it as challenging the INS detainer. The
                                                                  magistrate judge took this view of Roldan's petition, but
                                                                  concluded that the filing of the INS detainer did not place
                                                                  Roldan within INS custody, with the *88 result that Roldan


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Roldan v. Case
          Racette,9:18-cv-01161-GTS-TWD
                   984 F.2d 85 (1993)                    Document 46 Filed 09/09/19 Page 23 of 25
24 Fed.R.Serv.3d 841

did not satisfy the “in custody” predicate of §§ 2241(c)(3)        aff'd on another ground, 184 F.2d 575 (3d Cir.1950) (per
and 2254 for habeas relief against the INS. In so ruling, the      curiam), cert. denied, 340 U.S. 955, 71 S.Ct. 566, 95 L.Ed.
magistrate judge relied upon Orozco v. INS, 911 F.2d 539, 541      688 (1951); cf. Campillo, 853 F.2d at 596 (distinguishing
(11th Cir.1990) (per curiam), and Campillo v. Sullivan, 853        Boyd and Slavik on the basis that in those cases, the “courts
F.2d 593, 595 (8th Cir.1988), cert. denied, 490 U.S. 1082, 109     acted to ensure that an already existing deportation order
S.Ct. 2105, 104 L.Ed.2d 666 (1989).                                would be subject to judicial review”). But see Mohammed
                                                                   v. Sullivan, 866 F.2d 258, 260 (8th Cir.1989) (“the filing
 [3] These cases express the clear majority view that an           of an INS detainer with prison officials does not constitute
INS detainer constitutes (1) a notice that future INS custody      the requisite ‘technical custody’ for purposes of habeas
will be sought at the conclusion of a prisoner's pending           jurisdiction”); Fernandez–Collado, 644 F.Supp. at 743 (court
confinement by another jurisdiction, and (2) a request for         “not persuaded” by rationale of Boyd and Slavik ).
prior notice regarding the termination of that confinement,
and thus does not result in present confinement by the INS.        In Vargas v. Swan, 854 F.2d 1028 (7th Cir.1988), the Seventh
See Orozco, 911 F.2d at 540–41 (following Campillo );              Circuit remanded for a determination whether an INS detainer
Campillo, 853 F.2d at 595 (INS detainer “merely notifies           would be treated as a simple notice of INS interest in a
prison officials that a decision regarding [a prisoner's]          prisoner, or as a request “to hold an inmate at the end of his
deportation will be made by the INS at some future date”); see     sentence until the INS can take him into custody,” id. at 1033,
also Prieto v. Gluch, 913 F.2d 1159, 1162–64 (6th Cir.1990)        in which event INS custody would be established. In Prieto,
(following Campillo ), cert. denied, 498 U.S. 1092, 111 S.Ct.      however, the Sixth Circuit rejected the Vargas rationale,
976, 112 L.Ed.2d 1061 (1991); Lepez–Mejia v. INS, 798              concluding that an INS detainer notice “does not claim the
F.Supp. 625, 627 (C.D.Cal.1992) (detainer “merely notifies         right to take a petitioner into custody in the future nor does
the prison that the INS has some interest in a particular          it ask the warden to hold a petitioner for that purpose.”
inmate, and asks prison officials to advise the INS when the       Prieto, 913 F.2d at 1164. In Guti v. INS, 908 F.2d 495, 496
inmate is about to be released”); Severino v. Thornburgh,          (9th Cir.1990), the Ninth Circuit ruled, citing Vargas, that an
778 F.Supp. 5, 6 (S.D.N.Y.1991) ( “mere filing of an INS           assertion of INS custody resulting from an INS detainer was
detainer notice fails to establish the requisite custody under     not a frivolous contention within the meaning of 28 U.S.C.
the habeas corpus statute”); Paulino v. Connery, 766 F.Supp.       § 1915(d) (1988). See also Payo v. Hayes, 754 F.Supp. 164,
209, 210–11 (S.D.N.Y.1991) (INS detainer did not result            166 (N.D.Cal.1991) (same).
in INS custody); Soler v. INS, 749 F.Supp. 1011, 1012
(D.Ariz.1990) (same); Garcia v. INS, 733 F.Supp. 1554, 1555         *89 The record on appeal in this case does not include
(M.D.Pa.1990) (same); Cabezas v. Scott, 717 F.Supp. 696,           the INS detainer regarding Roldan that was filed with the
697 (D.Ariz.1989) (same); D'Ambrosio v. INS, 710 F.Supp.           New York authorities. We are not faced, however, with a
269, 270 (N.D.Cal.1989) (same); Fernandez–Collado v. INS,          choice between affirming on the basis that INS detainers
644 F.Supp. 741, 743–44 (D.Conn.1986) (same), aff'd mem.,          serve only a notice function, following the majority view,
857 F.2d 1461 (2d Cir.1987).                                       or remanding, in accord with Vargas, for a particularized
                                                                   determination whether the detainer in this case constituted
Two older cases, however, state that the filing of an INS          a request that Roldan be held for the benefit of the INS
detainer results in “technical custody” of the affected prisoner   at the conclusion of his state prison term. Events occurring
by the INS. See Chung Young Chew v. Boyd, 309 F.2d 857,            subsequent to the magistrate judge's report-recommendation
865 (9th Cir.1962) (“Where ... a warrant is obtained by the        preclude our consideration of this issue.
[INS] while the person named is in a penal institution, and
on the basis thereof a detainer is lodged with that institution,    [4] In the first place, the rule in this circuit is that “failure
the [INS] gains immediate technical custody. This is retained      to object timely to a magistrate's report operates as a waiver
until the individual is released from the institution at which     of any further judicial review of the magistrate's decision.”
time actual custody is obtained.”); Slavik v. Miller, 89 F.Supp.   Small, 892 F.2d at 16 (collecting cases). In Small, we clarified
575, 576 (W.D.Pa.) (“The petitioner unquestionably is in           the application of this rule to pro se litigants, holding that their
the technical custody of the immigration authorities since a       failure to object to a magistrate's report and recommendation
detainer has been lodged for the body of the petitioner at the     would operate as a waiver of appellate review only if the
time that the fulfillment of the state sentence has expired.”),    document “explicitly states that failure to object to the report



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Roldan v. Case
          Racette,9:18-cv-01161-GTS-TWD
                   984 F.2d 85 (1993)                    Document 46 Filed 09/09/19 Page 24 of 25
24 Fed.R.Serv.3d 841

within ten (10) days will preclude appellate review and           prior to Mendez' deportation violated a pertinent statute and
specifically cites 28 U.S.C. § 636(b)(1) and rules 72, 6(a)       regulation. Id. at 959.
and 6(e) of the Federal Rules of Civil Procedure.” Small,
892 F.2d at 16; see also Frank v. Johnson, 968 F.2d 298,          Subsequent Ninth Circuit rulings have followed Mendez.
300 (2d Cir.1992) (pro se litigant barred from review of          See, e.g., Zepeda–Melendez v. INS, 741 F.2d 285, 289 (9th
magistrate's proposed ruling despite immaterial variation         Cir.1984) (basing jurisdiction upon failure of INS to notify
from notice language required by Small ), cert. denied, 506       alien's counsel of deportation); Thorsteinsson v. INS, 724
U.S. 1038, 113 S.Ct. 825, 121 L.Ed.2d 696 (1992). The             F.2d 1365, 1367 (9th Cir.) (examining record of deportation
report-recommendation provided to Roldan plainly satisfies        hearing upon claim of ineffective assistance of counsel), cert.
the Small requirements, and additionally referred to the Small    denied, 467 U.S. 1205, 104 S.Ct. 2386, 81 L.Ed.2d 345
decision. Notwithstanding this notification, Roldan filed no      (1984); *90 Estrada–Rosales v. INS, 645 F.2d 819, 820–
objections.                                                       21 (9th Cir.1981) (allowing attack upon deportation order
                                                                  based on conviction set aside after alien's deportation). In
On this record, accordingly, we would have a clear basis for      addition, the Sixth Circuit endorsed Mendez in Juarez v. INS,
affirmance without considering Roldan's contention that the       732 F.2d 58, 59–60 (6th Cir.1984), and the Third Circuit cited
INS detainer resulted in habeas corpus “custody.” Further,        Mendez favorably in Newton v. INS, 622 F.2d 1193, 1195 (3d
although the Small rule is a nonjurisdictional waiver provision   Cir.1980), although concluding that the Mendez claim was not
whose violation we may excuse in the interests of justice, see    supported by the record in that case. Id.
Thomas v. Arn, 474 U.S. 140, 155, 106 S.Ct. 466, 475, 88
L.Ed.2d 435 (1985); Frank, 968 F.2d at 300, we perceive no        Other circuits, however, have responded less hospitably to
basis in this record for such a departure.                        the Mendez gloss on § 1105a(c). In Umanzor v. Lambert, 782
                                                                  F.2d 1299 (5th Cir.1986), the Fifth Circuit expressed “serious
 [5] This appeal, furthermore, encounters an even more            reservations” about Mendez, id. at 1303, describing it as “a
fundamental difficulty. 8 U.S.C. § 1105a(c) (1988) provides       sinkhole that has swallowed the rule of § 1105a(c)” in the
in pertinent part that: “An order of deportation ... shall not    Ninth Circuit, 782 F.2d at 1303 n. 5, but concluded that there
be reviewed by any court if the alien ... has departed from       was no basis in the Umanzor record for the application of
the United States after the issuance of the order.” The INS       the Mendez rule in any event. Id. at 1303. This criticism
contends, in its brief on appeal, that “[o]nce Roldan was         was reiterated in Ortez v. Chandler, 845 F.2d 573, 575 (5th
deported in 1988, 8 U.S.C. § 1105a(c) operated to divest          Cir.1988), another case in which Mendez considerations were
the courts of jurisdiction to entertain any challenge to the      not dispositive. The Fifth Circuit squarely rejected Mendez in
deportation order.” It seems to us that the deportation order     Quezada v. INS, 898 F.2d 474, 476 (5th Cir.1990) (citing Asai
presently under review is the one that resulted in Roldan's       v. Castillo, 593 F.2d 1222 (D.C.Cir.1978) (per curiam)), and
1992 deportation, with the result that his 1992, rather than      declined to exercise jurisdiction in reliance upon § 1105a(c).
1988, deportation is the proper basis for the invocation of §     Id. at 477.
1105a(c) on this appeal.
                                                                  Asai granted an unopposed motion to dismiss an appeal by
Notwithstanding the unambiguous language of the statute,          deported aliens, citing § 1105a(c). 593 F.2d at 1224 & n. 1.
there is some conflict among the circuits as to the meaning       More recently, the District of Columbia Circuit “venture[d]
of the provision of § 1105a(c) at issue in this case. The         no opinion upon the validity of [the Mendez ] exception,”
seminal case is Mendez v. INS, 563 F.2d 956 (9th Cir.1977),       Joehar v. INS, 957 F.2d 887, 890 (D.C.Cir.1992), which
in which the Ninth Circuit expressed “the opinion that            was inapplicable to the voluntary departure in that case, but
‘departure’ in the context of 8 U.S.C. § 1105a cannot mean        indicated an attitude of hostility to it, including quotation of
‘departure in contravention of procedural due process.’ We        the Umanzor “sinkhole” appraisal. Joehar, 957 F.2d at 889
hold that ‘departure’ means ‘legally executed’ departure when     (quoting Umanzor, 782 F.2d at 1303 n. 5). The Tenth Circuit
effected by the government.” Mendez, 563 F.2d at 958 (citing      has ruled that the command of § 1105a(c) is “unequivocal”
Delgadillo v. Carmichael, 332 U.S. 388, 391, 68 S.Ct. 10, 12,     and that a petitioner's deportation “eliminates our jurisdiction
92 L.Ed. 17 (1947)). The INS was ordered to admit Mendez          to review his deportation order,” Saadi v. INS, 912 F.2d 428,
into the United States with the same status he had prior          428 (10th Cir.1990) (per curiam) (citing Quezada, 898 F.2d at
to deportation because its failure to notify Mendez' counsel      476–77; Umanzor, 782 F.2d at 1303; Asai, 593 F.2d at 1223–



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Roldan v. Case
          Racette,9:18-cv-01161-GTS-TWD
                   984 F.2d 85 (1993)                      Document 46 Filed 09/09/19 Page 25 of 25
24 Fed.R.Serv.3d 841

                                                                           states that “[t]he judicial Power of *91 the United States,
24), but without mentioning Mendez. The Seventh Circuit
                                                                           shall be vested in one supreme Court, and in such inferior
“express[ed] no opinion” on the Ninth Circuit rule in Terrado
                                                                           Courts as the Congress may from time to time ordain and
v. Moyer, 820 F.2d 920, 922 (7th Cir.1987), a case in which
                                                                           establish.” The Court's cases state the rule that “if inferior
there was no factual basis for application of the Mendez
                                                                           federal courts were created, [Congress was not] required
exception. Id.
                                                                           to invest them with all the jurisdiction it was authorized to
                                                                           bestow under Art. III.” Palmore v. United States, 411 U.S.
We agree with the courts that have criticized Mendez.
                                                                           389, 401, 93 S.Ct. 1670, 1678, 36 L.Ed.2d 342 (1973).
The pertinent language of § 1105a(c) constitutes a clear
jurisdictional bar, and admits of no exceptions. See                       This position has held constant since at least 1845, when
Connecticut Nat'l Bank v. Germain, 503 U.S. 249, ––––,                     the Court stated that “the judicial power of the United
112 S.Ct. 1146, 1149, 117 L.Ed.2d 391 (1992) (“courts must                 States ... is (except in enumerated instances, applicable
presume that a legislature says in a statute what it means and             exclusively to this court) dependent for its distribution and
means in a statute what it says there”) (collecting cases).                organization, and for the modes of its exercise, entirely
                                                                           upon the action of Congress, who possess the sole power
The critical flaw in the Mendez rule is especially evident                 of creating the tribunals (inferior to the Supreme Court) ...
in Thorsteinsson. That case characterized the jurisdictional               and of investing them with jurisdiction either limited,
bar of § 1105a(c) as a “general rule,” 724 F.2d at 1367,                   concurrent, or exclusive, and of withholding jurisdiction
and allowed an allegation of ineffective assistance of counsel             from them in the exact degrees and character which to
to open the door to at least a partial review of the                       Congress may seem proper for the public good.” Cary
petitioner's deportation hearing. Id. Although the petitioner's            v. Curtis, [44 U.S.] 3 How. 236, 245, 11 L.Ed. 576. See
claim was ultimately found to be without merit, id., the                   Sheldon v. Sill, [49 U.S.] 8 How. 441, 12 L.Ed. 1147 (1850);
decision nonetheless establishes that an alien need only allege            Plaquemines Tropical Fruit Co. v. Henderson, 170 U.S.
a defective deportation hearing to obtain review of that                   511, 18 S.Ct. 685, 42 L.Ed. 1126 (1898); Kline v. Burke
hearing. To allow the clear intent of Congress expressed                   Constr. Co., 260 U.S. 226, 43 S.Ct. 79, 67 L.Ed. 226
in § 1105a(c)—that “[a]n order of deportation ... shall                    (1922); Lockerty v. Phillips, 319 U.S. 182, 63 S.Ct. 1019,
not be reviewed” once the alien has departed—to be so                      87 L.Ed. 1339 (1943).
easily circumvented is to render the statute virtually without
effect, clearly validating Umanzor ' s “sinkhole” assessment.            Ankenbrandt v. Richards, 504 U.S. 689, ––––, 112 S.Ct. 2206,
Umanzor, 782 F.2d at 1303 n. 5; see also Marsano v. Laird,               2212, 119 L.Ed.2d 468 (1992).
412 F.2d 65, 70 (2d Cir.1969) (“an interpretation which
emasculates a provision of a statute is not to be preferred”).

                                                                                                   Conclusion
We also agree with Umanzor that Congress had ample
constitutional authority to enact the jurisdictional limitation          The appeal is dismissed for want of subject matter
at issue in this case. See Umanzor, 782 F.2d at 1304                     jurisdiction.
(“Congress is constitutionally empowered to curtail the
habeas jurisdiction of the lower federal courts if it so
chooses”). As the Supreme Court recently reiterated:                     All Citations

    Article I, § 8, cl. 9 ... authorizes Congress “[t]o constitute       984 F.2d 85, 24 Fed.R.Serv.3d 841
    Tribunals inferior to the supreme Court” and Article III, § 1,


Footnotes
1        While Roldan and the State of New York assert that Roldan was convicted of assault, the INS claims that Roldan was
         convicted of a drug offense. The exact nature of the offense is not material to the issues presented by this appeal.


End of Document                                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
